Case 3:20-cv-00045-JPJ-PMS Document 151 Filed 04/21/21 Page 1 of 1 Pageid#: 15849



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION


                                                         Action No: 3:20CV00045
  WILD VIRGINIA ET AL.
                                                         Date: 4/21/2021
  vs.                                                    Judge: James P. Jones, USDJ
  COUNCIL ON ENVIRONMENT QUALITY                         Court Reporter: Donna Prather, OCR
  ET AL.                                                 Deputy Clerk: Lottie Lunsford



  Plaintiff Attorney(s)                           Defendant Attorney(s)
  Kimberley Hunter                                Clare Boronow
  Kristin Davis
  Megan Kimball
  Nicholas Torrey
  Samuel Evans

                                                   Intervenor Defendant(s)

                                                  Michael Kimbely
                                                  Joshua Rogaczewski



  PROCEEDINGS:
  Counsel appearing via video conference for hearing on Motion for Summary Judgment (DE 105),
  Cross Motion for Summary Judgment (DE 128) Cross Motion for Summary Judgement (DE 129)
  and Motion to Remand (DE 145)
  Court hears argument. Court takes motions under advisement.


  Time in Court: 1:29-3:16; 3:24-4:02 p. m. (1 hour 24 minutes)
